Citation Nr: 1002284	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected PTSD.

  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004, July 2006 and August 
2006 rating decisions issued by the RO.

The issue of entitlement to service connection for headaches, 
to include as secondary to the service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 4, 2007, PTSD symptoms are shown to be 
moderate in nature manifested by occupational and social 
impairment with reduced reliability and productivity and 
difficulty establishing and maintaining effective 
relationships.  

2.  Beginning September 4, 2007, the Veteran's service-
connected PTSD symptoms are shown to be severe in nature and 
more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for PTSD for the period prior to 
September 4, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for PTSD for the period beginning on 
September 4, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a letter sent to the Veteran 
in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background and Analysis

In the appealed December 2004 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective July 23, 2004, the date the Veteran's claim of 
entitlement to service connection for PTSD was received.  In 
a July 2006 rating decision, the RO increased the Veteran's 
rating for his service-connected PTSD to 50 percent effective 
as of the date of original claim (July 23, 2004).  Since the 
increase during the appeal did not constitute a full grant of 
the benefit sought, the Veteran's claim for an increased 
evaluation for the service-connected PTSD remains on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).

During an October 2004 VA PTSD examination, the Veteran 
described his experiences associated with his service in 
Vietnam.  He reportedly had experienced an increase in the 
frequency of PTSD symptoms (to a moderate degree) since his 
retirement from civilian employment in 1999.  He had a stable 
marriage of 40 years and had maintained employment with the 
same company for 36 years before his retirement.  The Veteran 
lived with his wife and mother-in-law.  He had two grown sons 
and four grandchildren who he described as "the light of my 
life."  Despite his long history of employment with 
Lockheed, he did not form any close relationships with 
coworkers.  He did not experience pleasure or gratification 
from his employment.  He considered his employment merely as 
a means for supporting his family.  His social contacts were 
limited almost exclusively to his family.  They typically had 
Sunday dinners together and he had intermittent contact with 
them throughout the week.  He did not have any friends and 
occasionally saw his brother on a very irregular basis.

The Veteran had a few interests, playing computer games, 
occasionally reading fiction, occasionally watching movies 
with his wife and going to restaurants with his family.  In 
the restaurants, however, he had to sit with his back to a 
wall.  He owned several guns and rifles and slept with a 
loaded shotgun under his bed.  Recently he discontinued the 
practice of keeping a loaded pistol in his night stand.  He 
had a long history of sleep disturbance and could only sleep 
for a few hours at a time before being awakened by 
nightmares.  After awakening, he had difficulty returning to 
sleep.  He did not like taking medication for his sleep 
impairments because he did not like the side effects, namely 
a groggy feeling in the morning.

He had a recurring nightmare of being ambushed while 
patrolling on a trail in Vietnam and having his throat 
slashed.  The frequency of this recurring dream had increased 
since his retirement in 1999.  He would have night sweats 
when he had this recurring dream.  His wife indicated that he 
typically moaned, groaned or screamed out during this dream.  
Additionally, he had increasing intrusive memories of Vietnam 
since his retirement.  In recent years he had increasing 
difficulty interrupting and stopping the memories.

The Veteran was hypervigilant for danger away from his house; 
however, in his home he felt safe and secure.  He startled 
easily and did not like people coming up from behind.  Some 
noises caused an exaggerated startle response.  He had a 
history of irritability and anger; however, he and his wife 
were able to resolve issues without ongoing conflict.  His 
wife equated living with him to "living with a coiled 
rattlesnake."  At work he often had overt verbal conflicts 
with both supervisors and supervisees.

He seldom talked with others about his experiences in Vietnam 
and actively avoided conversations with others about 
experiences in Vietnam (reportedly, his most disturbing 
memory in Vietnam involved leading a recon platoon that was 
ambushed resulting in the loss of 5 American soldiers and 
requiring him to kill an enemy combatant who was 15-20 feet 
away from him).  At the urging of his brother he began going 
to the Vet Center for individual counseling; however, he 
remained cautious and somewhat resistant to participating in 
counseling.  He rejected initial recommendations that he 
participate in group therapy with other combat veterans.

Objectively, he was oriented to person, place, time and 
situation.  He maintained a spontaneous affect with smiles 
and laughter and displayed humor.  At times his speech was 
rapid; however, his thoughts were well organized and he was 
easy to follow.  His thought process was goal directed; 
however, at times, he gave excessive details and rambled 
circumstantially.  He did not express bizarre thinking and 
his energy level was high.  He had no history of suicidal or 
homicidal ideation.

The examiner explained that the Veteran experienced an array 
of symptoms consistent with moderate PTSD.  He relieved 
combat trauma through nightmares and intrusive memories and 
experienced serious distress as a resultant.  He had 
persistent daily hyperarousal in various forms to a mild to 
moderate degree and had a long history of sleep disturbance.  
He experienced numbing of general responsiveness to a mild to 
moderate degree.  He felt close to his family, wife, sons, 
grandchildren and to a lesser extent, his brother, and 
experienced pleasure in his interactions with them.  However, 
he did not have any friends and in 36 years of employment did 
not form any meaningful relationships and did not feel any 
satisfaction or enjoyment in his work.

The examiner noted that the Veteran experienced a distinct 
increase in the frequency of his nightmares and intrusive 
memories since he retired; his overall sleep disturbance had 
worsened and his success at interrupting and stopping 
disturbing memories had decreased.  His PTSD was confirmed 
and he was assigned a GAF score of 60.

In an October 2004 treatment record, the Vet Center counselor 
reported that the Veteran had been receiving individual, 
weekly counseling since June 2004.  The counselor noted the 
Veteran's history of his experiences in Vietnam and his 
subsequent work and family history. 

It was reported that the Veteran experienced some PTSD 
symptoms over the years that had increased in frequency and 
intensity since his retirement.  The most prominent symptom 
had been a consistent nightmare related to his experience as 
leader of a platoon that was ambushed while on patrol and 
sustained casualties as a result.  He thought about Vietnam 
daily and constantly replayed in his mind the ambush and 
obsessed over what he might have done differently.  He was 
also hypervigilant and irritable and his wife described 
living with him as living with a "coiled rattlesnake" 
because he could become angry suddenly and lash out 
(verbally).  He avoided activities and places that aroused 
memories of Vietnam.

The counselor explained that the effects of the Veteran's 
PTSD symptoms had been most troublesome since his retirement.  
It was explained that the PTSD symptoms were intrusive in 
nature and interfered with his ability to function optimally.

In an August 2005 private treatment record, the Veteran 
reported having nightmares, flashbacks, hyper-vigilance, 
startle response, decreased activity, sleep disturbance, 
impulsivity and rage reactions.  He was cooperative 
throughout the examination.  His speech was coherent, though 
pressured.  His thoughts were without delusions, illusions, 
or hallucinations.  He was oriented to time, place, person 
and situation.  His abilities to calculate and abstract were 
intact.  He reported constant feelings of tension, anxiety 
and depression.  He had sleep impairments and one specific 
recurring nightmare about being ambushed and having his 
throat slit      while on patrol on a trail in Vietnam.

The PTSD diagnosis was confirmed.  The examiner explained 
that the Veteran had problems with his primary support group 
in that he was unable to maintain relationships with anyone 
outside of his immediate family.  He had problems effectively 
relating to others and had other psychosocial problems due to 
his exposure to the disasters of war.  It was explained that 
he had major impairment in several areas and he remained 
withdrawn, avoided friends had rage reactions with his wife 
and had nightmares.  He had no drive to get anything done and 
did not feel like a member of normal society due to his 
actions in the war.  His current GAF score was 41 and in the 
past year had been no better than 43 at best.

In an October 2005 treatment record, the Vet Center counselor 
documented the Veteran's PTSD symptoms and history of weekly 
counseling sessions.  It was explained that he suffered from 
chronic PTSD that had a longstanding negative impact upon his 
social functioning.  His PTSD also affected his occupational 
functioning in that his isolation/avoidance tendencies set 
him apart as a loner at work and negatively affected his 
potential for advancement.  His PTSD also prevented him from 
pursuing employment in recent years due to his difficulties 
with concentration, anger outbursts and being around others 
for extended periods of time.

During a January 2006 VA examination, the Veteran's 
appearance was unremarkable; however, he had a tendency to 
"vociferously" present his case.  The examiner noted 
family, education and employment history.  He explained that 
he came for examination to determine the severity of his 
PTSD.  He reported that he had many negative experiences in 
Vietnam that over time had resulted in many problems in his 
marriage and career; after his retirement the problems became 
more obvious.  He reported that his PTSD symptoms had 
increased; however, he was not taking medication to help 
regulate the PTSD symptoms (he did not like to feel "doped 
up;" however, he did take medication for headaches).  He 
believed his headaches were related to his PSTD.  He 
described the headaches as tremendous and reported that they 
had increased in intensity over the last year.  He reportedly 
had also become more emotional.  In this regard, he explained 
that he cried, sometimes, when he looked at an old photograph 
taken during his service in Vietnam.  He reported that he was 
hypervigilant and noted locking his doors a lot as an 
example.  He had poor sleep habits and had startle effect.

He reported that his nightmares (specifically being ambushed 
while patrolling a trail and having his throat slit) were 
worse and occurred more often.  He only had one dream per 
week, down from three, described as a sort of "war movie."  
The sound of helicopters made him sad.  He kept a pistol in 
his night stand.  He had daily thoughts about his experiences 
in Vietnam (specifically, the incident when his platoon was 
ambushed and five members were killed).

The Veteran reported that the frequency of his psychiatric 
symptoms was "pretty often."  The severity of his symptoms 
was reportedly severe enough to make him cry.  His symptoms 
were getting worse; however, he did not take any medication.  
He had not been employed for six years and reported he didn't 
advance at his previous job because he self isolated and 
didn't get along with the bosses.  He had minor disagreements 
with his family but they were most important to him.  He had 
no social interests outside of spending time with his wife.  
His only leisure pursuit was computer games.  He had no 
history of violence or assaultiveness.  He had passing 
thoughts of suicide but never any real intent or ideation.  
He had no impairment of thought processes or communication.  
He had no delusions, obsessive or ritualistic behavior or 
problems with orientation.  He had some complaints of sleep 
impairment.  He was on medication for headaches and 
reportedly was advised that the medicine was also for 
depression.

The examiner provided detailed description of previous 
medical records.  The Veteran's symptom presentation appeared 
rote and facile.  A determination of the downward trajectory 
of symptoms in the last year and four months was not 
accomplished.  The diagnosed PTSD was confirmed and 
determined to be moderate.  The examiner expressed difficulty 
in envisioning this Veteran as isolated as he described.  The 
veracity of the Veteran's reported symptoms was questioned; 
however the examiner noted that his judgment was subjective.  
A GAF score of 58 was assigned.

In an April 2006 report of a Board of Two examination, the 
examiners noted there was uniform agreement that the Veteran 
suffered from PTSD; the discrepancy arose in the assigned GAF 
score.  The examiners noted the Veteran's assigned GAF 
scores, 41 (8/05 private treatment record), 58 (1/06 VA 
examination), 60 (10/04 VA examination).

The examiners explained that a GAF score is a hypothetical 
continuum of mental health illness concerning psychological, 
social and occupational functioning and is a subjective 
decision based on the mental health professional's clinical 
impressions.  When multiple professionals examine the same 
patient they may assign different GAF scores because the 
score is subjective, not objective.  It was explained that 
the GAF scale was based on a nine-point range, 60-51 
(moderate symptoms) and 50-41 (serious symptoms).  In this 
Veteran's case, his assigned scores, 41 (8/05 private 
treatment record), 58 (1/06 VA examination), 60 (10/04 VA 
examination), ranged from moderate to serious.  

The examiners assigned a current GAF score of 51, reflecting 
deterioration in the Veteran's functioning in the past 18 
months.  However, the examiners still considered his 
functioning to be higher than what was reflected in the 
August 2005 private treatment record (GAF of 41), which 
highlights the subjectivity of the GAF scale.

The examiners concurred with the findings of the August 2005 
private treatment record in that they agreed the Veteran re-
experienced combat trauma (nightmares and intrusive 
recollections) to a serious degree.  However, they differed 
concerning psychic numbing and familial functioning.  The 
August 2005 private report noted problems with feelings of 
detachment and estrangement from others, restricted range of 
affect and inability to have loving feelings.  The current 
examination recognized that he had problems with 
interpersonal relationships outside his immediate family; 
however, he had an emotional bond with his wife, sons and 
grandchildren which was a major strength.  He had experienced 
continuity of loving emotional attachment to his family; 
family life had been stable; and the importance of family 
provided motivation to hold a job he did not enjoy, to be a 
responsible employee when faced with frequent work stress.

The Veteran's emotional bond with his family had moderated 
the persistent negative effects of the PTSD.  His capacity to 
love his family and to maintain familial and occupational 
responsibilities had prevented his PTSD from overwhelming all 
aspects of his life.  His attachment to his family is the 
source of his emotional coping resources and this loving bond 
was an enduring strength.  A GAF score in the moderate range 
reflected the presence of such strength.

Objectively, he was cooperative throughout the interview and 
expressed himself clearly.  He had difficulty maintaining 
thought organization and cooperating with interview 
structure.  He had a serious and somber demeanor and 
displayed a full range of emotions, including irritability 
and anger as well as humor and obvious loving feelings for 
his family.

He was oriented to person, place, time and situation.  
Throughout the interview he had a calm and spontaneous affect 
with displays of irritability, anger, humor and emotional 
warmth about his family members.  His thoughts were organized 
loosely and he rambled circumstantially and tangentially and 
he spoke with pressured speech at times.  He did not 
differentiate more important from less important details.  He 
did not display the ability to structure himself and required 
frequent structure.  He did not express bizarre thinking and 
denied a history of homicidal or suicidal thoughts.

Most aspects of the Veteran's day-to-day life were unchanged 
from previous examinations.  However, there were two 
important changes, increased irritability and anger and more 
intense constant chronic headaches.  These noted changes had 
created more intrapersonal distress and somewhat more 
interpersonal conflicts.

The examiners noted that the October 2004 VA examination 
report did not mention a history of headaches.  However, the 
evidence of record, including the August 2005 private 
treatment record indicates a history of headaches since 
approximately 1987.  The intensification of pain in the past 
few years was certainly a stressor that could potentially 
contribute to irritability and moodiness.  The examiners 
concluded that the Veteran had not experienced a remission in 
his overall PTSD symptomatology.  Diagnosed PTSD (Axis I) was 
confirmed and it was indicated that the Veteran had an 
absence of meaningful social relationship outside of his 
immediate family and exposure to war (Axis IV).  As reported, 
he was assigned a GAF score of 51.

In September 2007, the Veteran received another VA 
examination to evaluate the severity of his PTSD.  His other 
noted health concerns included hypertension, sleep apnea, 
dyslipidemia, headaches, gastroesophageal reflux disease 
(GERD), shoulder pain and basal cell carcinoma.  He reported 
that his headaches had become more debilitating.  He was 
frustrated because he had received numerous assessments 
concerning his headaches but no clear effective treatment for 
them.  He slept more and more to avoid the headaches and 
indicated that a 20-30 minute nap did offer some relief.  He 
also reported that his nightmares had increased in frequency.  
He continued to have the nightmare about being ambushed and 
having his throat slit.  He screamed and would lash out 
during this nightmare and his breathing became more rapid.  
He averaged two to three of these nightmares per week.  

He had extreme startle response which, according to his wife, 
was getting worse.  His headaches and pain medication were 
interfering with his memory functioning.  He visited with 
family members two to three times per month; however, he 
found the visits too overwhelming and demanding and would be 
relieved when people left.  He had planned to go back to work 
on a part-time basis after his retirement; however, due to 
his PTSD symptoms and headaches he had given up on that 
desire.  He did not have any friends and did all of his 
activities solo, with the exception of one couple whom he and 
his wife saw every few months.  He reported that he could not 
handle more frequent contact than that.  His most usual 
activity was going to doctors appointments for himself or 
with his wife or mother-in-law.  He enjoyed computer games 
and reading but preferred to do these activities alone.  He 
and his wife had been married for 43 years and his 
relationship with his family was the strength of his life but 
also required a lot to maintain.  He had learned to suppress 
and control his emotions; however, occasionally he would lash 
out and feel remorseful about doing so.  On a typical day he 
woke up around 9 am and would either read or work on his 
model railroad.  Three to four mornings per week he would go 
back to bed because of his headaches.  He reported that he 
performed his grooming just to appease his wife; otherwise, 
he lacked the motivation and drive to do it on his own.

He was neatly groomed and casually attired.  His speech was 
slightly pressured and could be tangential at times.  His 
thought content was logical and goal directed.  He denied 
suicidal and homicidal ideation.  He displayed an intense and 
anxious presentation.  His short term memory and 
concentration were affected and his sleep was disrupted and 
reduced in quantity.  He had symptoms of trauma re-
experiencing with intrusive memories, flashbacks and 
nightmares.  He had extreme startle response and was 
hypervigilant (he always wanted to have doors visible, 
constantly surveyed his environment and preferred to sit so 
he could see everything).  He woke up approximately four to 
five times per night.  He avoided social settings and 
preferred to be by himself.  He lost his temper and was 
easily provoked, especially when people did things 
incorrectly.  He described himself as a control person.  He 
believed that he would be held accountable for the deaths 
that he caused in Vietnam.  To that end, he noted the bible 
verse, "thou shalt not kill."

The diagnosis was PTSD, prolonged, severe (Axis I).  A GAF 
score of 45 to 48 was assigned.  Other pertinent diagnoses 
included compulsive personality (Axis II), chronic headaches, 
hypertension, GERD, sleep apnea, heart arrhythmia and 
arthritis (Axis III).  He had noted social and occupational 
limitations secondary to his symptoms (Axis IV).

The examiner stated that he normally hesitated to give a 
personality disorder diagnosis; however, he concluded that 
the Veteran's personality traits made it difficult for the 
Veteran to handle his PTSD.  The Veteran was a self-described 
control person who liked everything right and would become 
upset when people did things incorrectly.  Additionally, he 
had anxiety and PTSD, often feeling like he had no control 
over his PTSD symptoms.  The examiner advised that treatment 
should focus on helping the Veteran with his compulsive style 
and black and white thinking.

Given a review of the evidence of record, the Board finds 
that for the period prior to September 2007, the Veteran's 
service-connected PTSD is shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity and difficulty establishing and maintaining 
effective relationships.  In this regard, the Board notes 
that in the VA examinations, October 2004, January 2006 and 
April 2006, the examiners found that overall the Veteran's 
symptoms were moderate in nature.  The Board is aware that 
the Veteran was assigned GAF scores of 41-43 in an August 
2005 private treatment record.  In this regard, GAF scores 
that range from 41-50 are assigned for PTSD with serious 
symptoms.  A disability evaluation shall be assigned based on 
all the evidence of record that bears on occupation and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination, or solely on the basis of social impairment.  
See 38 C.F.R. §§ 4.126 (2009).  Although the Veteran's GAF 
score must certainly be considered in the evaluation of the 
service-connected PTSD, it is not dispositive.  In this 
regard, in the April 2006 VA PTSD examination, conducted by 
two examiners, the examiners explained that assignment of a 
GAF score was a subjective decision based on the mental 
health professional's clinical impressions.  When multiple 
professionals examine the same patient, they may assign 
different GAF scores because the score is subjective, not 
objective.  The examiners noted a deterioration in the 
Veteran's functioning in the prior 18 months; however, still 
considered his functioning to be higher than what was 
reflected in the August 2005 private treatment record and 
assigned a GAF score of 51 (moderate PTSD) which again 
highlighted the subjectivity of the GAF scale.  Given the 
entire medical record in concert, it is concluded that the 
Veteran's PTSD symptoms more likely approximate the lower 
rather than the higher rating for the period prior to 
September 2007.  For these reasons, an evaluation in excess 
of 50 percent is not warranted for the time period prior to 
September 4, 2007.  38 C.F.R. § 4.130 DC 9411.

Beginning on September 4, 2007, the Board finds that the 
Veteran's service-connected PTSD is shown to be essentially 
productive of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that in the September 2007 VA examination, the examiner 
found that the Veteran's symptoms were severe in nature.  The 
examiner is certainly qualified to offer this assessment.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   
For this reason, a 70 percent evaluation is warranted for the 
time period beginning September 4, 2007.  38 C.F.R. §§ 4.7, 
4.130 DC 9411; see also Hart supra.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name is not 
demonstrated by the medical evidence of record.  Thus, the 
Veteran does not warrant a higher evaluation.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's PTSD has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial increased evaluation in excess of 50 percent for 
the service-connected PTSD; for the period prior to September 
4, 2007 is denied.

Beginning September 4, 2007, an increased evaluation of 70 
percent, but not higher, for the service-connected PTSD is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  


REMAND

The Veteran contends that his currently diagnosed headaches 
are secondary to his service-connected PTSD.  The Board notes 
that a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).

An August 2007 VA neurological disorders examination report 
confirmed the Veteran's diagnosed headaches; however, the 
examiner offered no opinion regarding the etiology of the 
headaches and referred the issue to a mental health 
professional for determination in that regard.  In the 
September 2007 VA PTSD examination report, the examiner 
commented, "I do believe that [the Veteran's] personality 
traits make it very hard for him to handle his PTSD diagnosis 
and I also believe that they may contribute to his chronic 
headaches."  It is unclear what the examiner attributes the 
headaches to, the personality traits, or the service-
connected PTSD.  VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); 
see 38 C.F.R. § 19.9 (2009).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination." Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2009); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for headaches since July 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his headaches.  His claims 
folder must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the claimed headaches are 
related to the service-connected 
PTSD?

b)  If not, then are the claimed 
headaches aggravated (i.e., worsened 
beyond its natural progression) by 
the Veteran's service-connected 
PTSD?  If so, the examiner should 
attempt to objectively quantify the 
degree of aggravation above and 
beyond the level of impairment had 
no aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


